Contrary to the defendants’ contention, the Supreme Court’s determination that the testimony of the process server was more credible than that of the defense witnesses is entitled to great deference on appeal, and its conclusion that service was properly effected upon the defendants is supported by the record (see Aguilera v Pistilli Constr. & Dev. Corp., 63 AD3d 765, 767 [2009]; Mastroianni v Rallye Glen Cove, LLC, 59 AD3d 686, 687 [2009]; Gass v Gass, 42 AD3d 393 [2007]; Ahrens v Chisena, 40 AD3d 787, 788 [2007]; Lattingtown Harbor Prop. Owners Assn., Inc. v Agostino, 34 AD3d 536, 538 [2006]). Accordingly, we discern no basis in the record to disturb the Supreme Court’s resolution of the issues.
The defendants’ remaining contentions are without merit. Mastro, J.R, Fisher, Belen and Austin, JJ., concur.